— -Relator has appealed from an order of the Albany Special Term of the Supreme Court dismissing a writ of habeas corpus. He was convicted of forgery, second degree, as a third offense, on December 12, 1930, and was given a definite sentence of ten years. He was paroled on August 26, 1935. During the month of March, 1939, at a term of the United States District Court of Tennessee he was indicted on two counts for violating sections 338 and 88 of title 18 of the United States Code (U. S. Criminal Code, §§ 215, 37). The gravamen of the crimes charged was forgery, alleged to have been committed in the State of New York and transmitted by letter through the United States mail. On May 5, 1939, relator pleaded guilty to both counts and was sentenced to two years on each count, the time to run concurrently. In addition, he was' fined $750 on each count. His sole contention on this appeal is that the crimes to which he pleaded guilty are not felonies under the laws of the State of New York. Decision affirmed on the authority of People v. Fury (279 N. Y. 433). All concur. [See post, p. 1010.]